Order entered August 7, 2019




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-18-00366-CR

                                NUBIA SANCHEZ, Appellant

                                                  V.

                              THE STATE OF TEXAS, Appellee

                       On Appeal from the 86th Judicial District Court
                                  Kaufman County, Texas
                           Trial Court Cause No. 17-10431-86-F

                                           ORDER
       Pending is appellant’s “Motion to Set Aside Conviction” and “Motion for Final

Disposition of Motion to Set Aside Judgment,” and “Motion to Extend [Time] to File Motion for

Rehearing and Motion for Appellate Counsel.”

       The motions to set aside the conviction and for final disposition of the motion to set aside

the judgment are DENIED. On May 7, 2019, we issued a memorandum opinion affirming

appellant’s conviction. See Sanchez v. State, No. 05-18-00366-CR, 2019 WL 2004050 (Tex.

App.––Dallas May 7, 2019, no pet. h.) (mem. op., not designated for publication). Having

affirmed appellant’s conviction based on the only issue that was raised on appeal, we have no

basis upon which to act on appellant’s request.

       The motion to extend the time to file the motion for rehearing and for appellate counsel is
GRANTED, in part. On June 7, 2019, we issued an order granting appellant until August 6,

2019, to file a pro se motion for rehearing. We will grant appellant an additional thirty days

from the date of this order, or until September 6, 2019, in which to file a pro se motion for

rehearing. No additional extensions of time will be granted absent a showing of good cause.

         However, appellant’s request for appellate counsel is DENIED. Our records show that

appellant’s counsel of record, Taryn Davis, sent appellant a letter on May 9, 2019, informing her

that after reviewing our opinion and all of the pleadings filed in the case, counsel was of the

professional opinion that this case did not meet the statutory requirements for a petition for

review to the Court of Criminal Appeals. The letter went on to advise appellant that she could

still file a pro se petition for discretionary review, and the letter specified when that petition had

to be filed and other legal requirements. The letter also enclosed a copy of our memorandum

opinion. See Kelly v. State, 436 S.W.3d 313, 319–20 (Tex. Crim. App. 2014) (setting forth

burdens on counsel); see also High v. State, 573 S.W.2d 807, 813 (Tex. Crim. App. [Panel Op.]

1978).




                                                      /s/     LANA MYERS
                                                              JUSTICE